 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   BARBARA M.,

 9                             Plaintiff,                    Case No. C18-6052-JLR-MLP

10          v.                                               REPORT AND
                                                             RECOMMENDATION
11   COMMISSIONER OF SOCIAL SECURITY,

12                             Defendant.

13
            Plaintiff brought this action to seek judicial review of the denial of her application for
14
     disability benefits by the Commissioner of the Social Security Administration. (Dkt. # 4.) The
15
     parties have stipulated that this case should be reversed and remanded for further administrative
16
     proceedings pursuant to sentence four of 42 U.S.C. § 405(g). (Dkt. # 15.) Based on the
17
     stipulation of the parties, the Court recommends that this case be REVERSED and REMANDED
18
     for further administrative proceedings before an Administrative Law Judge (“ALJ”).
19
            On remand, the ALJ will be directed to reevaluate Plaintiff’s residual functional capacity;
20
     further evaluate whether Plaintiff can perform her past work at step four of the sequential
21
     evaluation process, with the assistance of a vocational expert; and issue a new decision.
22
            Because the parties have stipulated that the case be remanded as set forth above, the
23
     Court recommends that the Honorable James L. Robart immediately approve this Report and



     REPORT AND RECOMMENDATION - 1
 1   Recommendation. The Clerk should note this matter for August 2, 2019 as ready for Judge

 2   Robart’s consideration. A proposed order accompanies this Report and Recommendation.

 3          Dated this 2nd day of August, 2019.


                                                       A
 4

 5                                                     MICHELLE L. PETERSON
                                                       United States Magistrate Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     REPORT AND RECOMMENDATION - 2
